Citation Nr: 1000176	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-28 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.	Entitlement to service connection for frostbite residuals, 
fingers and toes. 

2.	Entitlement to service connection for residuals, right 
knee sprain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1953 to July 
1957. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

In a statement submitted by the Veteran in March 2007, he 
indicated that government spraying in Korea may have been 
related to cancer of the voice box (larynx) and headaches.  
These issues have not been developed for appellate review and 
are REFERRED to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist a veteran in the development of a 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In this case, the Board notes that the initial request by the 
RO to the Personnel Information Exchange System (PIES) for 
the service treatment records indicated that the records were 
fire related, moldy and brittle and the original records 
could not be mailed.  There are some service treatment 
records associated with the claims file.  The Board notes 
that they are copies, not originals, of the service treatment 
records.  Further, some of the copies and illegible and there 
is no Report of Medical History dated in July 1957, when the 
Veteran separated from service.  The Board is aware that in 
such situations, it has a heightened obligation to explain 
its findings and conclusions and carefully consider the 
benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

In the available service treatment records, the DD Form 214 
shows that the Veteran served in Korea from January 1954 to 
March 1955.  His military occupational specialty was AmTrac 
Crewman.  The Veteran asserts that he was exposed to cold 
weather and suffered frostbite to his hands and feet.  The 
service treatment records also indicated that the Veteran 
suffered a right knee sprain in October 1956.  He was 
diagnosed with a sprain of the medial collateral ligament and 
internal derangement of the right knee.  

In a June 2007 treatment note from a foot specialist, the 
Veteran was diagnosed with possible cutaneous deficiency due 
to previous frostbite of the feet.  In August 2007 VA 
treatment records, a podiatrist referred to apparent cold 
injury residuals after examining the Veteran's feet.  The VA 
treatment records do not show treatment specifically for a 
right knee disability; however, he had pain and stiffness in 
his joints with walking and the posterior tibial pulses were 
absent.  The Veteran also indicated that he had arthritis in 
his knee.   

The Board finds that the evidence of record, including the 
Veteran's lay statements and medical evidence of record, 
suggests that the cold injury residuals and right knee 
symptoms may be associated with the Veteran's service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a VA 
examination is necessary to determine the nature and etiology 
of any cold injury residuals or right knee disability.  

Furthermore, in the last VA treatment record associated with 
the claims file dated in August 2007, the podiatrist 
requested that the Veteran return for a follow up visit.  
Therefore, the RO should ensure that all VA Medical Center 
treatment records are associated with the claims file.  



Accordingly, the case is REMANDED for the following action:

1.	Obtain all treatment records from the 
St. Cloud VA Medical Center from August 
2007 to the present.  Any negative reply 
should be included in the claims file.

2.	The Veteran should be scheduled for VA 
examinations with the appropriate medical 
specialists to determine the nature and 
etiology any residuals of a right knee 
sprain.  The examiner must also state 
whether there is any evidence that the 
Veteran suffers from the chronic residuals 
of a cold injury of the upper and lower 
extremities.  The claims file must be made 
available to and reviewed by the 
examiner(s) in conjunction with the 
examinations, and the examination reports 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The examiners 
should identify if there is a current 
disability and, if so, state whether the 
disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to or 
aggravated by active service, to include 
exposure to cold (frostbite).  Any opinion 
expressed should be accompanied by 
supporting rationale.

3.	The RO should then readjudicate the 
issues on appeal.  If the determinations 
remain unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


